Citation Nr: 0637318	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  02-18 662	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for paranoid type 
schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 3, 1987 to 
October 15, 1987.

This matter initially came before the Board of Veterans' 
Appeals (Board) from December 1999 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
The Board notes that, in a November 2002 VA Form 21-4138, the 
veteran withdrew his original October 2002 request for an 
appeals hearing at the RO.  There is no further indication 
that the veteran or his representative have requested that 
the hearing be rescheduled, thus, the Board deems the 
veteran's request for a hearing withdrawn.  38 C.F.R. 
§§ 20.700-20.704 (2006).  In February 2004, the Board 
remanded the appeal to the RO for additional development.  
The case is now before the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

The duty to assist includes obtaining Social Security 
Administration (SSA) records when they may be relevant.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  In the present 
case, the veteran reported to a VA examiner, at his July 2001 
mental examination, that he has been receiving disability 
benefits from SSA since 2000.  Neither the decision nor 
medical records upon which the Social Security Administration 
(SSA) decision was made are associated with the claims file.  
On remand, VA should attempt to obtain the SSA decision and 
accompanying medical evidence.  The Board reminds the veteran 
that the duty to assist is not a one-way street, and that he 
has a duty to cooperate. See Wood v. Derwinski, 1 Vet. App. 
190 (1991). 

Accordingly, the case is REMANDED for the following action:

1. The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

2.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



